            Case 1:20-cv-01617-MKV Document 1 Filed 02/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EVA’S PHOTOGRAPHY, INC.,

                               Plaintiff,                     Docket No. 1:20-cv-1617

        - against -                                           JURY TRIAL DEMANDED


 ALISA, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Eva’s Photography, Inc. (“Eva’s Photography” or “Plaintiff”) by and through its

undersigned counsel, as and for its Complaint against Defendant Alisa, LLC (“Alisa” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of singer and songwriter Ariana Grande, owned and registered by Eva’s

Photography, a New York based professional photography company. Accordingly, Eva’s

Photography seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-01617-MKV Document 1 Filed 02/24/20 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Eva’s Photography is a professional photography company the business of

licensing photographs to online and print media for a fee having a usual place of business at

8538 112 Street, Richmond Hill, New York 11418.

       6.      Upon information and belief, Alisa is a domestic limited liability company duly

organized and existing under the laws of the State of New York with a place of business at 151

Franklin Street, New York, New York 10013. Upon information and belief, Alisa is registered

with the New York State Department of Corporations to do business in New York. At all times

material hereto, Alisa has operated their Instagram page at the URL:

www.Instagram.com/Patronofthenew (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Eva’s Photography owns the photograph of singer and songwriter Ariana Grande

(the “Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Eva’s Photography has at all times been the sole owner of all right, title and

interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-169-507.

       B.      Defendant’s Infringing Activities
            Case 1:20-cv-01617-MKV Document 1 Filed 02/24/20 Page 3 of 4




       10.     Alisa posted the Photograph on its Website as tool to promote its clothing and its

brand. A screenshot of the Photograph on the Website is attached hereto as Exhibit B.

       11.     Alisa did not license the Photograph from Plaintiff for its Website, nor did Alisa

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Alisa infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Alisa is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Alisa have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Alisa be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;
            Case 1:20-cv-01617-MKV Document 1 Filed 02/24/20 Page 4 of 4




       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 24, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                 Attorneys for Plaintiff Eva’s Photography Inc.
